Exhibit 10.3

 

Picture 6 [gtwn20160425ex1036ac0be001.jpg]

2016 Incentive Compensation Plan

Effective January 1, 2016

Personal and Confidential

 

 

 

 

 

 

 

 

 

Employee

Joseph W. Kennedy

2016 Base Salary

$


146,100 

 

 

 

Title

SVP/CFO

2016 Bonus Target

 


11 

%  

$


16,071 

 

 

 

 

 

 

 

 

Thresholds

Maintain CAMELS rating at one of the two highest ratings

Maintain an Asset Quality Rating of "Satisfactory" or better

 

 

 

Goal #1:

 

Bank Profitability: Achieve Return on Assets

 

 

Annual Payout Target

60% =  $  9,643

 

Goals

 

Payout

98% of Budget

$

3,214

At Budget

$

6,428

110% of Budget

$

9,643

Stretch Goal

 

 

Every .03% over

 

 

110% of Budget

$

3,214

 

 

Goal #2:

 

Achieve Efficiency Ratio

 

 

Annual Payout Target

20% =  $  3,214

 

Goals

 

Payout

101% of Budget

$

1,071

At Budget

$

2,143

97% of Budget

$

3,214

Stretch Goal

 

 

Every 2%  under

 

 

97% of Budget

$

1,071

 

 

Goal #3:

 

Achieve Net Interest Margin Percentage

 

 

Annual Payout Target

20% =  $  3,214

 

Goals

 

Payout

98% of Budget

$

1,071

At Budget

$

2,143

102% of Budget

$

3,214

Stretch Goal

 

 

Every 0.07% over

 

 

102% of Budget

$

1,071

 

 







--------------------------------------------------------------------------------

 



NOTES:

 

Bonus targets are based on Georgetown Bancorp Inc. 2016 budget.

 

All dollar figures are based on estimates of annualized salary. Incentive
payments are based on the employee's actual base compensation for the fiscal
year, which includes straight time pay, vacation, holiday, personal, sick and
jury duty pay.  Overtime and other payments including previous year's
bonus payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed, performIng at a level of "satisfactory" or above, and not be on a
written warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or "clawback" incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

 

By signing below I confirm receipt of my Incentive Compensation Plan and
my understanding of the provisions stated above.

 

 

 



/s/ Joseph W. Kennedy

    

April 25, 2016

Joseph W. Kennedy

 

Date

 

 

 

 

 

 

/s/ Robert E. Balletto

 

April 25, 2016

Robert E. Balletto

 

Date

President and Chief Executive Officer

 

 

 



--------------------------------------------------------------------------------